Citation Nr: 0611914	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In January 2006, the Board remanded the claim for further 
development including obtaining records from the Social 
Security Administration (SSA) as well as rating all of the 
veteran's nonservice-connected conditions.  

In March 2006, the Appeals Management Center (AMC) requested 
the veteran's SSA records but returned the veteran's appeal 
to the Board without obtaining these records in accordance 
with the requirements of the Veterans Claims Assistance Act 
(VCAA) and the Board's January 2006 remand. The VCAA requires 
that attempts be made to obtain such records unless it is 
futile.  Without a negative response from the SSA, it is not 
clear that further requests would be futile.  

There is also no indication that the AMC reviewed the case as 
there is no supplemental statement of the case of record.

It appears that the AMC returned the case to the Board 
because the veteran's request to advance his case on the 
docket was granted.  However, the AMC was instructed to 
complete all pending actions before returning the case to the 
Board.  Unfortunately, the failure to attempt to obtain the 
SSA records and to rate all of the veteran's nonservice-
connected conditions is a violation that necessitates another 
remand to the RO via the AMC, so that all previously 
requested development may be completed prior to the Board's 
appellate review of this claim.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request again the appellant's medical 
and adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
to comply with the prior Remand 
instructions, have been completed, review 
the case on the basis of the additional 
evidence.  The RO should be sure to rate 
all of the veteran's nonservice-connected 
conditions, and consider both the 
objective and subjective criteria for 
awarding pension benefits.

3.  If the benefit sought is not granted 
in full, the veteran should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






